DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 July 2022 has been entered.
Response to Arguments
Applicant's arguments filed 05 July 2022 have been fully considered but they are not persuasive.
The applicant correctly states that Guerin discloses a glove entirely composed of a radiation inhibiting material.  However, the claim does not require a glove that are absent the radiation inhibiting material.  The claim as amended requires a radiation-inhibiting layer  directly on a material of the protective glove and the material of the protective glove consists of an elastomeric material and the radiation-inhibiting layer consists of an elastomeric material comprising lead.  These limitations are taught by Guerin.
Initially, Guerin teaches a radiation inhibiting layer partially surrounding the protective glove.  Specifically,  page 2, lines 50-49 teach cutting the first layer and eliminating it in the areas of the element to have lower protection thickness, dipping again to cover remaining parts and repeat the operation as many times as necessary to achieve the final variable scatterer of the element.  That is, by cutting and dipping, the radiation layer partially surrounds the protective glove (i.e. first cut layer partially surrounds the glove, second (if last layer) covers the glove entirely, however, it is the cut layer that allows the final glove coat to have the radiation inhibiting qualities by increasing the thickness of the area to be protected).  Thus the radiation inhibiting layer partially surrounds the protective glove.  
Moreover, the radiation inhibiting layer of Guerin (partially cut layer) is arranged directly on a material of the glove (second layer formed after dipping (i.e. directly on by being underneath the second layer or material of the glove)).
Lastly, the claim does not distinguish between an elastomeric material and an elastomeric material comprising lead.  That is, an elastomeric material comprising lead is still an elastomeric material.  Therefore, two layers of the same elastomeric material comprising lead is sufficient to meet the claimed limitations.
However, it is clear the remarks are suggesting that the material of the protective glove consisting of an elastomeric material is meant to mean without lead.  Guerin does not teach an additional material of the glove not having lead.  Whittaker teaches an inner and outer unloaded elastomer seal (see fig. 9) around the lead oxide filled elastomer.  Since both Guerin and Whittaker are directed towards lead oxide filled elastomer gloves for radiation inhibition, it would have been obvious to one of ordinary skill in the art to modify the glove of Guerin to have an inner and outer elastomer layer without lead because the “inner and outer seal coatings are usually desirable to decrease the likelihood of attrition loss of lead oxide” (col. 5, lines 59-51).  Moreover, Larmigny et al. (US pgPub 2012/0217423) teaches “Most radioprotection gloves presently available on the market are multilayer gloves which comprise a layer formed with an elastomer into which are dispersed fine particles of lead, in the form of metal, oxide or salt, and which is sandwiched between two layers which themselves are only formed with an elastomer”.  Larmigny et al. modifies Guerin by suggesting sandwiching the lead elastomer between elastomers to enclose the toxicity of lead and of its compounds ([0008]).  Therefore, it would have been obvious to modify the glove of Guerin to have the elastomer lining of Larmigny et al. because it would enclose the lead compound and protect the wearer from toxic lead exposure.
Therefore, even as amended the claims are obvious as discussed in the formal rejection herein below.
The remarks regarding Khandkar, Whittaker, and JP ‘200 are not relevant in view of the new grounds rejection herein below.  Specifically, Guerin alone or in combination with Whittaker make obvious the amended subject matter.

Claim Objections
Claim 13 recites the limitation "in finger and thumb regions", “thumb joints” and finger joints” .  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 24 and  26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for requiring “a grasping position as holding a pencil” because there are many ways to grasp a pencil to place a thumb region and a forefinger region positioned upwards toward incident radiation.  The specification does not clarify any specific guidance as to grasp the pencil, therefore grasping the pencil is subjective.  MPEP 2173.05(b) (IV) recite “ A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970)”.  Therefore, the claim is indefinite as a way to grasp a pencil is subject to the person grasping the pencil.
Claims 3-7, 24 and 26 are vague and indefinite by virtue of their dependencies on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 13, 16, 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Guerin et al. (FR 2399717) (copy of publication, translated abstract and machine translation submitted with the office action of 04/30/2021) as evidenced by the instant application or Khandkar et al.( US pgPub 2014/0021377)
Alternatively1, Claims 1, 4, 7, 13, 16, 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Guerin et al. (FR 2399717) (copy of publication, translated abstract and machine translation submitted with the office action of 04/30/2021) as evidenced by the instant application or Khandkar et al.( US pgPub 2014/0021377) in view of Whittaker et al. (USPN 3,883,749) or  Larmigny et al. (US pgPub 2012/0217423).
Regarding claim 1, Guerin et al. teach a protective glove for shielding penetrating radiation, the protective glove comprising: 
a radiation-inhibiting layer partially surrounding the protective glove (page 2, lines 45-48, glove formed by dipping a shape into a bath with lead oxide and cut before dipped to form a second layer, thus radiation inhibiting layer partially surrounding the protective glove) and arranged directly on a material of the protective glove (second layer over first cut layer is directly on the material of the protective glove (i.e. first layer cut is the radiation inhibiting layer because it thickens the desired regions, the second layer formed on tip is arranged directly on the first layer, therefore both layers are arranged directly on each other)), 
wherein the material of the protective glove consists of an elastomeric material and the radiation -inhibiting layer consists of an elastomeric material comprising lead (each layer comprises an elastomeric material (i.e. polyvinyl chloride) comprising lead oxide.  Since each layer is an elastomeric, even though they both contain lead, each layer consists of an elastomeric material, see response to arguments section above);
wherein the radiation-inhibiting layer is arranged substantially on an extensor side of the protective glove (page 1, lines 32-34 teaches different thicknesses on the back and palm of the glove with most important thickness being in the zone receiving the radiation, page 2, lines 48-69 teaches the glove has a greater thickness 4 on its top than that covering the user’s palm 5.  Further, the last paragraph of page 1 through line 44 on page 2 teach the lead equivalent of a flexible protective element corresponds to the thicknesses.  Thus since the greatest thickness is provided in the zone receiving the radiation (i.e. back of hand or extensor side of glove), the radiation inhibiting layer is arranged substantially on the top of the glove (extensor side) because as the thickness of the glove thins the layer provides less lead equivalence and thus less radiation inhibition) and, in fingers and a thumb region of the glove (fingers of the glove formed with the glove, thus the same rational applies to the fingers and thumb.  See also discussion in claim 25 for manufacture of thickness on fingers and thumb), the radiation-inhibiting layer is oriented towards incident radiation in a working position of the protective glove (as seen in figure 1, thickest region 4 is oriented towards the radiation 6.  When gasping a patient’s extremity from the side and/or using tools, the position would be approximately the same thus thickest portion towards radiation),
wherein the working position is a grasping position as holding a pencil with the thumb region positioned upward toward the incident radiation (gasping a patient’s extremity or holding a tool would place a portion of the thumb upward towards the incident radiation, which is similar to holding a pencil see evidenced by instant specification [0013], also see Khandkar et al.([0006])),
wherein the radiation-inhibiting layer decreases in thickness toward a side of the fingers and the thumb region opposite the incident radiation continuously over a transverse direction of extent (as seen in figure 1, top of glove (extensor side 4 including fingers) decreases in thickness towards the flexor side 5 (including fingers) over a transverse direction of extent.  The direction of decreasing thickness is opposite the incident radiation.  Page 2, lines 39-40 teach lead equivalents vary linearly from 0.08 mm to 0.48 mm of lead for a thickness of the glove ranging from 0.4 mm to 2.4 mm.  Thus the thickness varies linearly from the thickest side to the thinnest side (i.e. decreases continuously).  Moreover, page 2, lines 45-54 teach a method that includes cutting the first layer and eliminating it in the areas of the element having lower protection thickness and again dipping the form in a path to cover the remaining parts and repeating the steps as needed, thus the thickness towards the flexor sides of the fingers decreases continuously over a transverse direction of extent.  See also paragraph bridging pages 1-2 teaching the linearly variation of lead equivalents corresponding to thicknesses of the glove material of a preferred embodiment. See also page 3, lines 98-99 for variable protection from one place to another) so that the fingers and the thumb region are surrounded in an approximately semi-circular shape (as seen in figure 1, the thickest portion tapers to form an approximately semi-circular shape at the wrist and similarly at the fingers see discussion above in claim 1), and 
wherein the penetrating radiation is from x-rays (see figure 1, page 1, lines 17-19).
The working position of Guerin includes the claimed working position which may be necessary when performing radiological procedures.  However, in Guerin such a position would not place the thickest portion of the radiation inhibiting layer on a side of the fingers and the thumb region not centered on the extensor side.  Therefore, the glove of figure 1 of Guerin would not be suitable to shield a side of the fingers and the thumb region not centered on the extensor side but in a direction towards the incident radiation.
However, Guerin teaches “a flexible lead filled element for protection against radiation” (page 1 line 13) wherein the lead equivalents vary according to the regions of the glove so as to ensure a significant lightening of the glove combined with an increase in its flexibility (page 2, lines 41-44).  The glove is used in a radiological or surgical setting under radiation (page 1, lines 17-18).  Figure 2 clearly shows that even with the thickest part of the glove at the flexor side the user is able to grasp a bottle.  Therefore, the glove is clearly capable of the claimed working position in the glove of figure 1 where the thickest portion is at the extensor side of the glove because the thickest portion is shown to be flexible enough to grasp a bottle (fig. 2), which is similar to the flexibility of a material required to grasp a pencil.  Such a position would position “the radiation-inhibiting layer …towards incident radiation in a working position of the protective glove”
                As pointed out in the Final Rejection (04 March 2022), Guerin does not teach the radiation inhibiting layer is thickest on a side of the thumb region adjacent the extensor side and which faces the forefinger, and a side of the fingers adjacent the extensor sides and which face the thumb region.  However, Guerin expressly recites “the most important thickness being provided in the zone receiving the radiation” (page 1, lines 33-34).  Since the glove of Guerin is capable of the claimed working position and such a working position may be necessary in radiological or surgical setting (i.e. when handling a scalpel or syringe or canula), it would have been obvious to one of ordinary skill in the art to manufacture a glove that places the thickest portion on a side of the thumb region adjacent the extensor side and which faces the forefinger, and a side of the fingers adjacent the extensor sides and which face the thumb region (i.e. not centered on the extensor side) because it would effectively shield that portion of the hand from radiation when performing necessary gasping of the patient extremities and/or examination/surgical tools.  That is, Guerin makes a point of stating the most important thickness is that receiving incident radiation, therefore one of ordinary skill in the art would understand that repositioning of the hand results in less effective radiation shielding of the glove because the thickest portion would no longer be in the zone receiving radiation and be motivated to manufacture a glove suitable for protecting the user’s hands.

                Guerin does in short teach a glove capable of the claimed working position and the importance of positioning the thickest portion of the glove in the zone receiving the radiation.  The two examples given are only the thickest portion being on the extensor side of the glove or the flexor side of the glove.  However, one of ordinary skill in the art would readily understand that if another portion of the hand were exposed to the radiation that it would be most important to place the thickest portion of the glove at that location to protect the portion of the hand directly incident the harmful radiation.
Alternatively, regarding claim 1, Guerin et al. teach a protective glove for shielding penetrating radiation, the protective glove comprising: 
a radiation-inhibiting layer partially surrounding the protective glove (page 2, lines 45-48, glove formed by dipping a shape into a bath with lead oxide and cut before dipped to form a second layer, thus radiation inhibiting layer partially surrounding the protective glove) and arranged directly on a material of the protective glove (second layer over first cut layer is directly on the material of the protective glove (i.e. first layer cut is the radiation inhibiting layer because it thickens the desired regions, the second layer formed on top is arranged directly on the first layer, therefore both layers are arranged directly on each other)), 
the radiation -inhibiting layer consists of an elastomeric material comprising lead (each layer comprises lead oxide.  Since each bath is an elastomeric, even though they both contain lead, each layer consists of an elastomeric material, see response to arguments section above).
wherein the radiation-inhibiting layer is arranged substantially on an extensor side of the protective glove (page 1, lines 32-34 teaches different thicknesses on the back and palm of the glove with most important thickness being in the zone receiving the radiation, page 2, lines 48-69 teaches the glove has a greater thickness 4 on its top than that covering the user’s palm 5.  Further, the last paragraph of page 1 through line 44 on page 2 teach the lead equivalent of a flexible protective element corresponds to the thicknesses.  Thus since the greatest thickness is provided in the zone receiving the radiation (i.e. back of hand or extensor side of glove), the radiation inhibiting layer is arranged substantially on the top of the glove (extensor side) because as the thickness of the glove thins the layer provides less lead equivalence and thus less radiation inhibition) and, in fingers and a thumb region of the glove (fingers of the glove formed with the glove, thus the same rational applies to the fingers and thumb.  See also discussion in claim 25 for manufacture of thickness on fingers and thumb), the radiation-inhibiting layer is oriented towards incident radiation in a working position of the protective glove (as seen in figure 1, thickest region 4 is oriented towards the radiation 6.  When gasping a patient’s extremity from the side and/or using tools, the position would be approximately the same thus thickest portion towards radiation),
wherein the working position is a grasping position as holding a pencil with the thumb region positioned upward toward the incident radiation (gasping a patient’s extremity or holding a tool would place a portion of the thumb upward towards the incident radiation, which is similar to holding a pencil see evidenced by instant specification [0013], also see Khandkar et al.([0006])),
wherein the radiation-inhibiting layer decreases in thickness toward a side of the fingers and the thumb region opposite the incident radiation continuously over a transverse direction of extent (as seen in figure 1, top of glove (extensor side 4 including fingers) decreases in thickness towards the flexor side 5 (including fingers) over a transverse direction of extent.  The direction of decreasing thickness is opposite the incident radiation.  Page 2, lines 39-40 teach lead equivalents vary linearly from 0.08 mm to 0.48 mm of lead for a thickness of the glove ranging from 0.4 mm to 2.4 mm.  Thus the thickness varies linearly from the thickest side to the thinnest side (i.e. decreases continuously).  Moreover, page 2, lines 45-54 teach a method that includes cutting the first layer and eliminating it in the areas of the element having lower protection thickness and again dipping the form in a path to cover the remaining parts and repeating the steps as needed, thus the thickness towards the flexor sides of the fingers decreases continuously over a transverse direction of extent.  See also paragraph bridging pages 1-2 teaching the linearly variation of lead equivalents corresponding to thicknesses of the glove material of a preferred embodiment. See also page 3, lines 98-99 for variable protection from one place to another) so that the fingers and the thumb region are surrounded in an approximately semi-circular shape (as seen in figure 1, the thickest portion tapers to form an approximately semi-circular shape at the wrist and similarly at the fingers see discussion above in claim 1), and 
wherein the penetrating radiation is from x-rays (see figure 1, page 1, lines 17-19).
Each layer of Guerin comprises the lead oxide, therefore Guerin fails to disclose wherein the material of the protective glove consists of an elastomeric material.
However, Whittaker teaches an inner and outer unloaded elastomer seal (see fig. 9) around the lead oxide filled elastomer.  
Whittaker modifies Guerin by suggesting a first seal layer made of only elastomer before applying the radiation inhibiting layer.
Since both Guerin and Whittaker are directed towards lead oxide filled elastomer gloves for radiation inhibition, it would have been obvious to one of ordinary skill in the art to modify the glove of Guerin to have an inner and outer elastomer layer without lead because the “inner and outer seal coatings are usually desirable to decrease the likelihood of attrition loss of lead oxide” (col. 5, lines 59-51).
Alternatively to Whittaker Larmigny et al. teaches “Most radioprotection gloves presently available on the market are multilayer gloves which comprise a layer formed with an elastomer into which are dispersed fine particles of lead, in the form of metal, oxide or salt, and which is sandwiched between two layers which themselves are only formed with an elastomer”.  Larmigny et al. modifies Guerin by suggesting sandwiching the lead elastomer between elastomers to enclose the toxicity of lead and of its compounds ([0008]).  Therefore, it would have been obvious to modify the glove of Guerin to have the elastomer lining of Larmigny et al. because it would enclose the lead compound and protect the wearer from toxic lead exposure.
The working position of Guerin includes the claimed working position which may be necessary when performing radiological procedures.  However, in Guerin such a position would not place the thickest portion of the radiation inhibiting layer on a side of the fingers and the thumb region not centered on the extensor side.  Therefore, the glove of figure 1 of Guerin would not be suitable to shield a side of the fingers and the thumb region not centered on the extensor side but in a direction towards the incident radiation.
However, Guerin teaches “a flexible lead filled element for protection against radiation” (page 1 line 13) wherein the lead equivalents vary according to the regions of the glove so as to ensure a significant lightening of the glove combined with an increase in its flexibility (page 2, lines 41-44).  The glove is used in a radiological or surgical setting under radiation (page 1, lines 17-18).  Figure 2 clearly shows that even with the thickest part of the glove at the flexor side the user is able to grasp a bottle.  Therefore, the glove is clearly capable of the claimed working position in the glove of figure 1 where the thickest portion is at the extensor side of the glove because the thickest portion is shown to be flexible enough to grasp a bottle (fig. 2), which is similar to the flexibility of a material required to grasp a pencil.  Such a position would position “the radiation-inhibiting layer …towards incident radiation in a working position of the protective glove”
                As pointed out in the Final Rejection (04 March 2022), Guerin does not teach the radiation inhibiting layer is thickest on a side of the thumb region adjacent the extensor side and which faces the forefinger, and a side of the fingers adjacent the extensor sides and which face the thumb region.  However, Guerin expressly recites “the most important thickness being provided in the zone receiving the radiation” (page 1, lines 33-34).  Since the glove of Guerin is capable of the claimed working position and such a working position may be necessary in radiological or surgical setting (i.e. when handling a scalpel or syringe or canula), it would have been obvious to one of ordinary skill in the art to manufacture a glove that places the thickest portion on a side of the thumb region adjacent the extensor side and which faces the forefinger, and a side of the fingers adjacent the extensor sides and which face the thumb region because it would effectively shield that portion of the hand from radiation when performing necessary gasping of the patient extremities and/or examination/surgical tools.  That is, Guerin makes a point of stating the most important thickness is that receiving incident radiation, therefore one of ordinary skill in the art would understand that repositioning of the hand results in less effective radiation shielding of the glove because the thickest portion would no longer be in the zone receiving radiation and be motivated to manufacture a glove suitable for protecting the user’s hands.

                Guerin does in short teach a glove capable of the claimed working position and the importance of positioning the thickest portion of the glove in the zone receiving the radiation.  The two examples given are only the thickest portion being on the extensor side of the glove or the flexor side of the glove.  However, one of ordinary skill in the art would readily understand that if another portion of the hand were exposed to the radiation that it would be most important to place the thickest portion of the glove at that location to protect the portion of the hand directly incident the harmful radiation.
Regarding claims 4 and 16, Guerin et al. teach wherein areas of finger pads are excluded from the radiation-inhibiting layer (during the manufacturing process, a cutting occurs in areas having lower protection thickness (page 2, lines 50-51), thus at an intermediate step the finger pads are excluded from the radiation-inhibiting layer).
Regarding claim 7, Guerin et al. teach wherein the radiation-inhibiting layer is arranged on the extensor side and partially on flexor sides of the fingers so that the fingers are surrounded in an approximately semi-circular shape (see discussion in claim 1 above).
Claim 13 is commensurate in scope with claim 1 and thus obvious as discussed above.  Additionally, claim 13 requires the radiation inhibiting layer to comprise lead (Guerin, line 13 on page 1) and the radiation inhibiting layer extents so that the fingers are surrounded in an approximately semi-circular shape (as seen in figure 1, the thickest portion tapers to form an approximately semi-circular shape at the wrist and similarly at the fingers see discussion above in claim 1).  The radiation inhibiting layer is not centered on the extensor sides of the finger and thumb regions of the protective glove (see obvious rejection rational in claim 1 including a discussion of not centered)
Regarding claim 24, Guerin et al. teach wherein the radiation-inhibiting layer is not centered on extensor sides of the fingers and the thumb region of the protective glove (see obvious rejection rational in claim 1 including a discussion of not centered)).
Regarding claims 26 and 27 Guerin et al. teach wherein each of the fingers include the radiation- inhibiting layer at a different circumferential position (since radiation shielding material partially covers regions of each finger, the radiation shielding covers regions at different circumferential positions of the fingers.  ).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guerin et al. and further in view of Whittaker et al. (USPN 3,883,749) (submitted with IDS).
Regarding claims 3 and 15, Guerin et al. fails to disclose wherein the radiation-inhibiting layer in the region of the fingers decreases in thickness continuously over a longitudinal direction of extent from finger roots to fingertips.
However, Whittaker et al. teaches wherein the radiation-inhibiting layer in the region of the fingers decreases in thickness continuously over a longitudinal direction of extent from finger roots to fingertips (as seen in figure 8, col. 2, lines 10-14 and col. 6, lines 13-15 and col. 6, lines 30-37.  Since the form is drained with the fingers upwardly directed, thicker films exist at the root of the finger than at the tip).
Whittaker et al. modifies Guerin et al. by suggesting including an inversion of the form during the period after the removal from the dipping period (i.e. before the cutting step) of Guerin such that the portions closer to the finger tips are thinner than the palm or writs area of the glove.
Since both inventions are directed towards increased sensitivity and flexibility, it would have been obvious to one of ordinary skill in the art to decrease the thickness over the longitudinal direction of extent from finger roots to tips because it would ensure sensitivity through the fingertip portions is preserved (col. 2, lines 10-14).


Claims 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guerin et al. and further in view of by JP 5461200 (submitted with IDS) (herein JP).
Regarding claims 5-6 and 17, Guerin suggests cutting areas of less protection, however fails to disclose JP wherein areas of fingertips and finger pads are excluded from the radiation-inhibiting layer.
However, JP teaches wherein areas of fingertips and finger pads are excluded from the radiation-inhibiting layer (figure 3).
JP modifies Guerin by suggesting exposing the finger tips and pads.
Since Guerin teaches a handling glove comprising different thicknesses respectively on the back of the palm of the glove and the palm of the glove, the most important thickness being provided in the zone receiving the radiation (page 1, lines 32-34) and cutting portions of the glove during manufacturing in areas requiring less radiation protection, it would have been obvious to one of ordinary skill in the art to exclude the fingertips from the radiation-inhibiting layer as done in JP because it would allow the operator to palpate and grasp the patient more effectively for accurate diagnosis and/or manipulation by leaving the fingertips exposed.

Relevant art of interest to the application:
CN105529054 A (copy of publication and machine translation submitted herewith) teaches a radiation proof glove having different thicknesses for the finger palm and sleeve made of lead rubber-plastic material (see abstract).
USPN 5001354 teaches “A glove according to claim 1 wherein the thickness of the glove distal to the first knuckle of the finger sections and the thumb section is thinner than the thickness of the remainder of the glove.” (col. 6, lines 7-10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interpreting the claimed material of the protective glove to not include lead (i.e. a different material).